Citation Nr: 0801419	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic tachycardia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to March 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for chronic tachycardia.  


FINDING OF FACT

There is no clinical evidence of more than four episodes 
annually of paroxysmal atrial fibrillation or 
supraventricular tachycardia.


CONCLUSION OF LAW

A rating in excess of 10 percent for chronic tachycardia is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2005 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A March 2006 letter advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
hearing testimony, service treatment records, VA and private 
medical records, and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under Diagnostic Code 7010, a 30 percent rating is warranted 
for supraventricular arrhythmias where there is paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by ECG or 
Holter monitor.  A 10 percent rating is warranted where there 
is permanent atrial fibrillation (lone atrial fibrillation), 
or; one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  When he was seen by a 
private physician in February 2005, it was reported that his 
heart rate was in the 90's, and had been as high as 98.  The 
veteran reported palpitations and syncope.  The veteran was 
seen by a private physician in March 2005 for a consultation 
for atrial fibrillation.  He had worn a 
24-hour Holter monitor earlier that month, and it showed that 
his slowest heart rate was 49, and that there were some 
premature atrial contractions, and premature ventricular 
contractions.  The maximum heart rate was 136.  During the VA 
examination in May 2005, the veteran asserted that his heart 
rate averaged between 90-100, with a recent maximum of 127.  
It was also noted that he had an occasional skip beat.  
Following an evaluation, the diagnosis was chronic 
tachycardia.  

The evidence against the veteran's claim includes the medical 
findings.  The veteran underwent cardiac catheterization at a 
private hospital in March 2005.  An electrocardiogram 
revealed normal sinus rhythm with premature atrial 
contractions with a rate of 83.  On examination, the heart 
had regular rate and rhythm.  It is significant to point out, 
however, that there is no clinical evidence of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
occurring more than four times per year.  Since this is 
required in order for a higher rating to be assigned, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his tachycardia.  




ORDER

An increased rating for chronic tachycardia is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


